      Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 1 of 10 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

Miguel Zapata,                               )
                                             )
       Plaintiff,                            )
                                             )
       v.                                    )      No.    1:20-cv-2196
                                             )
Resurgence Legal Group, P.C., an             )
Illinois corporation and Unifund CCR,        )
LLC, an Ohio limited liability company,      )
                                             )
       Defendants.                           )      Jury Demanded

                                         COMPLAINT

       Plaintiff, Miguel Zapata, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendants’

collection actions violated the FDCPA, and to recover damages for those violations and

alleges:

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred from here; b) Plaintiff resides here; and, b) Defendants reside and transact

business here.

                                           PARTIES

       3.      Plaintiff, Miguel Zapata ("Zapata"), is a citizen of the State of Illinois,

residing in the Northern District of Illinois, from whom Defendants attempted to collect a

defaulted consumer debt, which was allegedly owed for a US Bank credit card.
       Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 2 of 10 PageID #:2




        4.    Defendant, Resurgence Legal Group, P.C. (“Resurgence"), is an Illinois

professional corporation and law firm that acts as a debt collector, as defined by §

1692a of the FDCPA, because it regularly uses the mails and/or the telephone to

collect, or attempt to collect, directly or indirectly, defaulted consumer debts.

Resurgence operates a defaulted debt collection business in Illinois, Wisconsin,

Minnesota, and California, and attempts to collect debts from consumers in those

states. In fact, Defendant Resurgence was acting as a debt collector, as that term is

defined in the FDCPA, as to the defaulted consumer debt it attempted to collect from

Plaintiff.

        5.    Defendant, Unifund CCR, LLC (“Unifund"), is an Ohio limited liability

company that acts as a debt collector, as defined by § 1692a of the FDCPA, because it

regularly uses the mails and/or the telephone to collect, or attempt to collect, directly or

indirectly, defaulted consumer debts that it did not originate. Unifund operates a

nationwide defaulted debt collection business, and attempts to collect debts from

consumers in virtually every state, including consumers in the State of Illinois.

        6.    Defendant Unifund is a bad debt buyer that buys large portfolios of

defaulted consumer debts for pennies on the dollar. Defendant Unifund’s principal, if not

sole, business purpose is the collection of defaulted consumer debts originated by

others.

        7.    Defendants Resurgence and Unifund are authorized to conduct business

in Illinois, and maintain registered agents here, see, records from the Illinois Secretary

of State, attached as Group Exhibit A. In fact, Defendants conduct extensive business in

Illinois.



                                              2
     Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 3 of 10 PageID #:3




                               FACTUAL ALLEGATIONS

       8.     On December 19, 2008, Unifund CCR, represented by Resurgence, filed a

complaint against a Miguel Zapata, a/k/a/ Miguel Bravo Zapata, a/k/a Miguel A. Zapata,

regarding a consumer credit card debt he owed originally to US Bank, in a matter styled:

Unifund CCR v. Miguel A. Zapata a/k/a A. Miguel Zapata a/k/a Miguel A. Bravo a/k/a

Miguel A. Bravo Zapata, 08 M1 199718 (“State Court Lawsuit”). A copy of which is

attached as Exhibit B (without exhibits); the State Court Docket, showing the date the

lawsuit was filed, is attached as Exhibit C.

       9.     On January 27, 2009, Defendants served Plaintiff, Miguel Zapata

(hereinafter “Mr. Zapata of Chicago”), via substitute service on his mother, at his

residential address in Chicago on South Kolin Avenue. A copy of this substitute service

is attached as Exhibit D.

       10.    Mr. Zapata of Chicago has impaired vision, has never had any credit card

debts, let alone a debt owed to US Bank. Therefore, when he was served, he

immediately sought help from the legal aid attorneys at Lighthouse, an organization in

Chicago which assists those with vision-related disabilities, regarding the State Court

Lawsuit. With the assistance of Lighthouse, Mr. Zapata of Chicago learned that his

social security number did not match the social security number on file with Resurgence

and Unifund for the Miguel Zapata that has been sued in the State Court Complaint.

       11.    On February 23, 2009, with the assistance of the legal aid attorneys at

Lighthouse, Mr. Zapata of Chicago successfully quashed the substitute service and an

alias summons was issued for another address. A copy of this Order is attached as




                                               3
      Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 4 of 10 PageID #:4




Exhibit E.

       12.     On August 20, 2011, Defendants, Resurgence and Unifund, allegedly

obtained personal service on another Miguel Zapata, in Steger, Illinois (“Mr. Zapata of

Steger”). A copy of this proof of service is attached as Exhibit F.

       13.     Thereafter, Defendant Resurgence obtained a default judgment against

Mr. Zapata of Steger on September 26, 2011, see, Exhibit C.1

       14.     More than ten years after Mr. Zapata of Chicago had quashed

Resurgence’s and Unifund’s service as to him, on November 20, 2019, Defendants filed

a Petition to Revive Judgment for the 2011 judgment they had obtained against Mr.

Zapata of Steger. A copy of the Petition to Revive is attached as Exhibit G.

       15.     On November 29, 2019, Defendants served the Notice of Filing on Mr.

Zapata of Chicago, at his South Kolin residence, at 6:46 AM, when a process servicer

knocked on his bedroom window, which woke him up and terrified him, see, Exhibit H,

filed proof of service.

       16.     Mr. Zapata of Chicago was further distressed when he read the paperwork

associated with the petition for revival – with some trouble, due to his vision impairment

– and realized the service of process was regarding the same summons he had been

wrongly served with over ten years prior, at the same address. Mr. Zapata of Chicago

thought that he had cleared up years ago, and feared that this matter had not actually

been straightened out at all and that Defendants were determined to collect from him a

debt him that he did not owe.



1. No copy of the Judgment against Mr. Zapata of Steger was available in the file for the
State Court Lawsuit, nor has any copy of any judgment (against himself, or Mr. Zapata
of Steger) ever been served on Mr. Zapata of Chicago.

                                             4
     Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 5 of 10 PageID #:5




       17.    After spending over a month obtaining the archived court file for the State

Court Lawsuit involving the Mr. Zapata of Steger, with some assistance from the help

desk at the Cook County Courthouse, Mr. Zapata of Chicago was able to determine that

the service had indeed been quashed as to him, and a judgment had been entered

against Mr. Zapata of Steger, see, Exhibit C, G. Mr. Zapata of Chicago has no

relationship with, nor any knowledge of Mr. Zapata of Steger.

       18.    Accordingly, Mr. Zapata of Chicago was forced to hire an attorney to

represent him as to the collection actions of Defendants Resurgence and Unifund in the

State Court Lawsuit.

       19.    On February 13, 2020, Resurgence and Unifund filed a motion for revival

of the judgment it had obtained against Mr. Zapata of Steger in 2011, but wrongly

served this motion on Plaintiff, Mr. Zapata of Chicago, at the South Kolin address, rather

than the Mr. Zapata of Steger. This motion was set for hearing on March 16, 2020. A

copy of this motion is attached as Exhibit I.

       20.    On March 4, 2020, Mr. Zapata of Chicago’s counsel, Angie K. Robertson,

sent a letter, via facsimile to Defendants Resurgence2and Unifund advising them that

Mr. Zapata was represented by counsel and demanded that Defendants cease their

post-judgment collection actions against Mr. Zapata of Chicago, as the service of

process as to him had been quashed. A copy of this letter and fax confirmation are

attached as Exhibit J.




2 The fax number for Resurgence used by Plaintiff’s counsel was found in the latest
Sullivan’s Law Directory, published by Law Bulletin Media. Moreover, the same fax
number appears on Resurgent’s webpage under “contact us”, see, https://
resurgencelegal.com/contact/

                                                5
     Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 6 of 10 PageID #:6




       21.    Nonetheless, on March 19, 2020, Defendants sent a letter directly to Mr.

Zapata of Chicago, at his South Kolin address, advising him that they had obtained an

order reviving the judgment that they had obtained against him, plus interest and costs,

in an amount totaling $6,643.53. A copy of this letter and order are attached as Group

Exhibit J.

       22.    Plaintiff was greatly alarmed and confused that the Defendants were

continuing to directly communicate with him despite the fact that he was represented by

counsel. Mr. Zapata of Chicago was concerned that his personal information would

now become associated with this judgment, despite the efforts that he had taken over a

decade ago to have service quashed, and despite the efforts that his counsel had

recently taken. Mr. Zapata of Chicago was also concerned that he could now be subject

to garnishment of his assets if the judgment was not paid.

       23.    Defendants’ collection actions complained of herein occurred within one

year of the date of this Complaint.

       24.    Defendants’ collection communications are to be interpreted under the

“unsophisticated consumer” standard, see, Gammon v. GC Services, Ltd. Partnership,

27 F.3d 1254, 1257 (7th Cir. 1994).

                                    COUNT I
                    Violation of §1692c(a)(2) of the FDCPA –
             Communication With A Consumer Represented By Counsel

       25.    Plaintiff adopts and realleges ¶¶ 1-24.

       26.    Section 1692c(a)(2) of the FDCPA prohibits a debt collector from

communicating with a consumer if the debt collector knows the consumer is




                                            6
     Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 7 of 10 PageID #:7




represented by an attorney with respect to such debt and has knowledge of, or can

readily ascertain, such attorney’s name and address, see, 15 U.S.C. § 1692c(a)(2).

       27.    Defendants knew that Plaintiff was represented by counsel in connection

with this alleged debt because his attorney, Angie Robertson, had given notice, in

writing, that Plaintiff Mr. Zapata of Chicago was represented by counsel (Exhibit J), and

did not owe the debt at issue. By directly sending Plaintiff a letter and an order

concerning the revival of judgment (Exhibit K), despite being advised that Mr. Zapata of

Chicago was represented by counsel, Defendants violated § 1692c(a)(2) of the FDCPA.

       28.    Defendants’ violation of § 1692c(a)(2) of the FDCPA renders it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15

U.S.C. § 1692k.

                                       COUNT II
                         Violation Of § 1692e Of The FDCPA –
                  False, Deceptive Or Misleading Collection Actions

       29.    Plaintiff adopts and realleges ¶¶ 1-24.

       30.    Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see 15 U.S.C. § 1692e(2)(A).

       31.    Defendants, knew that Mr. Zapata of Chicago did not owe the US Bank

debt that they were attempting to collect because: 1) the order quashing service on

Plaintiff Zapata of Chicago at his South Kolin address was readily available in the case

file, see Exhibit E, and 2) the proof of service showing the address of Mr. Zapata of

Steger – the actual defendant in Defendants’ State Court Lawsuit, against whom



                                              7
     Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 8 of 10 PageID #:8




Defendants had obtained a judgment in 2009 – was also readily available in the file,

see, Exhibit F.

       32.    By serving Mr. Zapata of Chicago with a Petition to Revive Judgment

(Exhibits G, H), and the motion for revival of judgment (Exhibit I), when Defendants

knew they were serving the wrong person, Defendants used false, deceptive or

misleading representations in connection with the collection of a debt that Mr. Zapata

did not owe, in violation § 1692e of the FDCPA,

       33.    Defendants’ violations of § 1692e of the FDCPA render them liable for

actual and statutory damages, and attorneys’ fees and costs, see, 15 U.S.C. § 1692k.

                                      COUNT III
                        Violation Of § 1692d Of The FDCPA --
                      Abusive And Harassing Collection Actions

       34.    Plaintiff adopts and realleges ¶¶ 1-24.

       35.    Section 1692d of the FDCPA prohibits a debt collector from engaging in

any conduct, the natural consequence of which is to harass, oppress, or abuse any

person in connection with the collection of a debt, see, 15 U.S.C. § 1692d.

       36.    Defendants, by: 1) serving Mr. Zapata of Chicago with a Petition to Revive

Judgment, and a motion for revival of judgment; 2) wrongly obtaining an order reviving a

judgment against him; and 3) communicating with him directly when they knew he was

represented by counsel, despite the facts in the court file (Exhibits E, F) and the

communication sent by his attorney on March 4, 2020 (Exhibit J), which clearly showed

that service against the r. Zapata residing on South Kolin had been quashed, engaged

in conduct, the natural consequence of which was to harass, oppress, or abuse him, in

violation of § 1692d of the FDCPA.



                                             8
     Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 9 of 10 PageID #:9




         37.    Defendants’ violations of § 1692d of the FDCPA render them liable for

actual and statutory damages, and attorneys’ fees and costs, see, 15 U.S.C. §

1692k.

                                        COUNT IV
                          Violation Of § 1692f Of The FDCPA --
                      Unfair Or Unconscionable Collection Actions

         38.    Plaintiff adopts and realleges ¶¶ 1-24.

         39.    Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         40.    Defendants, by: 1) serving Mr. Zapata of Chicago with a Petition to Revive

Judgment, and a motion for revival of judgment; 2) wrongly obtaining an order reviving a

judgment against him; and 3) communicating with him directly when they knew he was

represented by counsel, despite the facts in the court file (Exhibits E, F) and the

communication sent by his attorney on March 4, 2020 (Exhibit J), which clearly showed

that service against the Mr. Zapata residing on South Kolin had been quashed, used

unfair and unconscionable means to collect the debt, in violation of § 1692f of the

FDCPA.

         41.    Defendants’ violations of § 1692f of the FDCPA render them liable for

actual and statutory damages, and attorneys’ fees and costs, see, 15 U.S.C. §

1692k.

                                    PRAYER FOR RELIEF

         Plaintiff, Miguel Zapata, prays that this Court:

         1.     Find that Defendants’ collection actions violate the FDCPA;



                                                9
    Case: 1:20-cv-02196 Document #: 1 Filed: 04/08/20 Page 10 of 10 PageID #:10




       2.     Enter judgment in favor of Plaintiff Zapata and against Defendants, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §

1692k(a) of the FDCPA; and,

       3.     Grant such further relief as deemed just.

                                      JURY DEMAND

       Plaintiff, Miguel Zapata, demands trial by jury.

                                                  Miguel Zapata,

                                                  By: /s/ David J. Philipps___________
                                                  One of Plaintiff’s Attorneys
Dated: April 8, 2020

David J. Philipps      (Ill. Bar No. 06196285)
Mary E. Philipps       (Ill. Bar No. 06197113)
Angie K. Robertson (Ill. Bar No. 06302858)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com
angie@philippslegal.com




                                             10
